Title: To James Madison from George Washington McElroy, 28 March 1802
From: McElroy, George Washington
To: Madison, James


					
						Sir
						Philadelphia 28th. March 1802.
					
					I had the honor of writing you a few days ago, to which beg leave to refer. The purport of the present is to request you will have the goodness to deliver the bearer hereof Mr. Yznardy my commission; directing me to whom I must deliver the required bonds. Please accept the homage of my high respect Sir Your obd hum Servt.
					
						Go. Washn. McElroy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
